DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2020 has been entered.
 
Claim Objections
In light of the Applicant's amendment the objection to the previous Office correspondence claims is withdrawn. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

s 8-10, 13, 15, 17-18 and 21 are rejected under 35 U.S.C. 103(a) as being un-patentable over Grant-Jennings (U.S. 2007/0267026 A1), in view of Paxton (U.S. 3,417,912 A) and Koh (U.S. 2012/0042482 A1).
With regard to claim 8, Grant-Jennings discloses a kit (Grant-Jennings, 38,, Fig. 2) capable of storing of medical equipment, the kit comprising: a first closure device (Grant-Jennings, 52 Left, Fig. 4A; ¶ 30) capable of going around and securing the bag closed with the item of medical equipment in a dirty state within the bag, the closure device being single use; and a second closure device (Grant-Jennings, 52 Right, Fig. 4A; ¶ 30) capable of going around and securing the bag closed with the item of medical equipment in a clean state within the bag, the closure device being single use (it is well known in the art that twist-ties are a very inexpensive commodity, such that throwing the second closure device away and replacing it with the first closure device is an easy choice to make). 
Grant-Jennings does not disclose a bag made from a flexible plastics material; wherein the first closure device has a distinguishing means and an identification means, the second closure device has a distinguishing means and an identification means, the distinguishing means of the first and second closure devices are different.
Paxton teaches a bag made transparent flexible bag, made of suitable sheet plastic material (Paxton; C1:L11-12).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the flexible plastic bag as taught by Paxton to modify the invention of Grant-Jennings so that a checker can readily see through the, transparent plastic bag and accurately identify all the items of merchandise contained 
Koh teaches a security seal (Koh, 10, Fig. 1) wherein each security seal has a tag (Koh, 16, Fig. 8) wherein the tag of each security seal has an area (Koh, 34, Fig. 9B) that can be marked with indicia or other types of markings in various ways (Koh; ¶ 70) therefore two different security seals could be used, one for the first closure device, and one for the second closure device, wherein both the first and second closure devices have a distinguishing means and an identification means, the distinguishing means of the first and second closure devices are different (Koh; ¶ 70).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal with a tag for indicia as taught by Koh to modify the invention of Grant-Jennings in order to allow the security seal to be additionally used for tracking purposes, thus avoiding the need to provide multiple devices for security and tracking purposes (Koh; ¶ 26). 
With regard to claim 9, Grant-Jennings-Paxton-Koh as applied to claim 8 above discloses the claimed invention.
Further, Koh teaches wherein the identification means of the first and second closure devices are interrelated (Koh, the two closure devices are the exact same type security seals the only difference being the different indicia on each of their tags).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh in order to provide a cost-effective and easy-to-
With regard to claim 10, Grant-Jennings-Paxton-Koh as applied to claim 8 above discloses the claimed invention.
Further, Koh teaches wherein the first and second closure devices are cable ties (Koh teaches security seals but by using the art of equivalents security seals work the same way as cable ties, in that they both can be used for tamper proof items or closing the end of a plastic bag).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh since there are no complicated installation procedures for installing the security seal (Koh; ¶ 07).
With regard to claim 13, Grant-Jennings-Paxton-Koh as applied to claim 8 above discloses the claimed invention.
Further, Koh teaches wherein the distinguishing means comprises lettering on a part of each of the first and second closure devices (Koh; ¶ 70).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh in order to provide a means by which attempted unauthorized access or tampering would be immediately evident and irreversible (Koh; ¶07).


 first and second closure devices capable of securing the bag closed (Grant-Jennings, 52, Fig. 4A; ¶ 30), the closure devices being single use (it is well known in the art that twist-ties are a very inexpensive commodity, such that throwing the second closure device away and replacing it with the first closure device is an easy choice to make), and a piece of medical equipment contained within the bag (Grant-Jennings, 16, Fig. 3), wherein the first closure device is secured around the bag to seal the bag closed when the piece of medical equipment is in a dirty state, wherein the second closure device is secured around the bag to seal the bag closed when the piece of medical equipment is in a clean state. 
Grant-Jennings does not disclose a bag made from a flexible plastics material or wherein the closure devices are characterized in that the closure devices each has a distinguishing means and an identification means, the distinguishing means of the first and second closure devices are different. 
Paxton teaches a bag made transparent flexible bag, made of suitable sheet plastic material (Paxton; C1:L11-12).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the flexible plastic bag as taught by Paxton to modify the invention of Grant-Jennings so that a checker can readily see through the, transparent plastic bag and accurately identify all the items of merchandise contained therein so a true account can be made of the merchandise delivered to the customer by the checker (Paxton; C4:L28-32).

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal with a tag for indicia as taught by Koh to modify the invention of Grant-Jennings in order to allow the security seal to be additionally used for tracking purposes, thus avoiding the need to provide multiple devices for security and tracking purposes (Koh; ¶ 26). 
With regard to claim 17, Grant-Jennings-Paxton-Koh as applied to claim 15 above discloses the claimed invention.
Further, Koh teaches wherein the identification means of the first and second closure devices are interrelated (Koh, the two closure devices are the exact same type security seals the only difference being the different indicia on each of their tags).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh in order to provide a cost-effective and easy-to-use security seal since plastic is used for the strap portion rather than expensive metal straps (Koh; ¶ 07).

Further, Koh teaches wherein the first and second closure devices are cable ties (Koh teaches security seals but by using the art of equivalents security seals work the same way as cable ties that can be used for tamper proof items or closing the end of a plastic bag).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh since there are no complicated installation procedures for installing the security seal (Koh; ¶ 07).
With regard to claim 21, Grant-Jennings-Paxton-Koh as applied to claim 15 above discloses the claimed invention.
Further, Koh teaches wherein the distinguishing means comprises lettering on a part of each of the first and second closure devices (Koh; ¶ 70).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh in order to provide a means by which attempted unauthorized access or tampering would be immediately evident and irreversible (Koh; ¶07).

Claims 11 and 19 are rejected under 35 U.S.C. 103(a) as being un-patentable over Grant-Jennings, in view of Paxton and Koh as applied to claims 10 and 18 above in further view of Liang (U.S. 9,038,246 B2).

Grant-Jennings-Paxton-Koh does not disclose wherein the cable ties each include a tab portion, the tab portion being arranged such that, in use, a force applied to the tab portion breaks the cable tie.
Liang teaches a cable tie (Liang, 100, Fig. 1) with a tab portion (Liang, 130, Fig. 1) and while not expressly teaching that a force on the tab breaks the cable tie Liang teaches that to remove the cable tie it must be cut or broken (Liang; C13:L59-60) wherein there is nothing taught in Liang that discloses that the cable tie can’t be broken at the tab.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the cable tie as taught by Liang to modify the invention of Grant-Jennings-Paxton-Koh in order to secure the opening of the flexible plastic bag especially when the medical equipment is in a clean state.

Claims 12 and 20 are rejected under 35 U.S.C. 103(a) as being un-patentable over Grant-Jennings, in view of Paxton and Koh as applied to claims 8 and 15 above in further view of McNamara et al. (U.S. 2010/0239190 A1).
With regard to claims 12 and 20, Grant-Jennings-Paxton-Koh discloses the claimed invention.
Grant-Jennings-Paxton-Koh does not disclose wherein the bag has a rectangular base.

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the bag with the rectangular base as taught by McNamara to modify the invention of Grant-Jennings-Paxton-Koh in order to protect the bag from tearing while storing angular property or property with sharp edges (McNamara; ¶ 70:L3-4).

Claims 14 and 22 are rejected under 35 U.S.C. 103(a) as being un-patentable over Grant-Jennings, in view of Paxton and Koh as applied to claims 8 and 15 above in further view of Reshamwala (U.S. 2008/0058736 A1)
With regard to claims 14 and 22, Grant-Jennings, in view of Paxton and Koh as applied to claims 8 and 22 above discloses the claimed invention. 
Grant-Jennings-Paxton-Koh does not disclose wherein the kit/assembly further comprises a sheet of absorbent material positioned in the bag for absorbing moisture from the piece of medical equipment.
Reshamwala teaches a kit/assembly (Reshamwala, 20, Fig. 1) wherein the kit/assembly further comprises a sheet of absorbent material (Reshamwala, 30, Fig. 1; ¶ 25:L3-9) positioned in the bag and being capable of absorbing moisture from a piece of medical equipment.
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the kit/assembly with absorbing material as taught by Reshamwala to modify the invention of Grant-Jennings-Paxton-Koh to provide .

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grant-Jennings, in view of Paxton and Koh as applied above in claim 15 above in further view of Parker et al. (U.S. 8,747,739 B2).
With regard to claim 16, Grant-Jennings-Paxton-Koh as applied in claim 15 above discloses the claimed invention.
Grant-Jennings-Paxton-Koh does not disclose wherein the piece of medical equipment comprises an endoscope.
Parker teaches an assembly (Parker, 11, Fig. 1) wherein a piece of medical equipment comprises an endoscope (Parker, 10, Fig. 1; Abstract; L2).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the assembly with the endoscope as taught by Parker to modify the invention of Grant-Jennings-Paxton-Koh to ensure that removal of a selected article of medical equipment from its sealed chamber does not compromise the disinfected condition of other articles of medical equipment also housed in like chambers within the rack or cabinet (Parker; 5:L1-5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735